DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14, 2022 was filed after the mailing date of the final office action on October 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 as filed in the response dated January 31, 2022 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 U.S.C. §101: 
In view of the amendments and further consideration, it is determined that the while the claims recite an abstract idea, they provide an improvement over prior art automated clinical documentation systems by downloading/activating functionalities on an as-needed basis which results in the system more efficiently utilizing the system resources (e.g., memory resources, compute resources, network resources, etc.). Therefore, under step 2A prong two, the abstract idea recited in the claims is integrated into a practical application. Thus claims 1-21 recite patent eligible subject matter.

Regarding 35 U.S.C. §103: 
The prior art of record fails to disclose, teach or suggest the limitation “wherein the medical coverage datasource interaction functionality has not been downloaded and activated prior to the compartmentalized virtual assistant determining that one of the medication and the medical procedure is mentioned, and wherein the medical coverage datasource interaction functionality is downloaded and activated after the compartmentalized virtual assistant determines that one of the medication and the medical procedure is mentioned” recited in independent 1, 8 and 15. While adding software functionality on demand and on an as-needed basis is known (see Lewallen), downloading an activating medical coverage datasource interaction functionality after/in response to determining that a medication is mentioned during a patient encounter is not disclosed, teach or suggested in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DEVIN C HEIN/Examiner, Art Unit 3686